IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

MARY RUMBO and PAUL                 )
RUMBO,                              )
                                    )
      Plaintiffs,                   )
                                    )
      v.                            )     C.A. No. N13C-04-300 PEL
                                    )
AMERICAN MEDICAL                    )
SYSTEMS, INC.,                      )
                                    )
      Defendant.                    )

                          Submitted: March 26, 2021
                           Decided: April 29, 2021

                Upon Defendant’s Motion for Summary Judgment
                                 GRANTED

                        MEMORANDUM OPINION




R. Joseph Hrubiec, Esquire, Napoli Shkolnik LLC, Wilmington, Delaware, Attorney
for Plaintiff.

Brian M. Rostocki, Esquire, Justin M. Forcier, Esquire, Reed Smith LLP,
Wilmington, Delaware, Barbara R. Binis, Esquire, Stephen J. McConnell, Esquire,
Whitney L. Mayer, Esquire, Christian W. Saucedo, Esquire, Reed Smith LLP,
Philadelphia, Pennsylvania, Attorneys for Defendant.


Rocanelli, J.
      This is a products liability case arising out of the implantation of pelvic mesh.

Plaintiff Mary Rumbo1 filed an Amended Short Form Complaint (“Complaint”) on

April 27, 2013 against Defendant American Medical Systems, Inc. (“AMS”) as part

of the AMS Pelvic Mesh Products Liability Litigation.2 AMS seeks summary

judgment in its favor, alleging that the claims by Rumbo are barred by the applicable

statutes of limitations. This is the Court’s decision on the Motion for Summary

Judgment.

              FACTUAL AND PROCEDURAL BACKGROUND

       In 2002, Mary Rumbo had a pubovaginal sling implanted. Although Mary

Rumbo experienced some improvement, the sling eventually failed. After the sling

failed, on April 4, 2006, Dr. Andre Godet implanted pelvic mesh (“2006 Pelvic Mesh

Implant Surgery”), specifically a Monarc Sling and Perigee Device (“AMS Pelvic

Mesh”).3




1
  Mary Rumbo’s husband, Paul Rumbo, seeks recovery for loss of consortium.
Hereafter, Mary Rumbo will be referenced as “Mary Rumbo” and both plaintiffs
will be referenced as “Rumbo.”
2
  Rumbo incorporated by reference Plaintiffs’ Master Long Form Complaint in In re
AMS Pelvic Mesh Prods. Liab. Litig., in the Superior Court of the State of Delaware
in and for New Castle County, filed as of April 25, 2012, under Civil Action No.
N11C-07-212.
3
  Def.’s Mot. Summ. J. Ex. C, at § II ¶ 1 [hereinafter Rumbo’s Fact Sheet].
                                          1
      Immediately after awakening from the 2006 Pelvic Mesh Implant Surgery

Mary Rumbo described “severe pain”4 that she described as a 10 out of 10.5 In

response, Dr. Godet conducted a CT scan.6 On April 20, 2006, just two weeks after

the 2006 Pelvic Mesh Implant Surgery, Dr. Godet told Mary Rumbo that the AMS

Pelvic Mesh might have to be removed if Mary Rumbo did not begin to feel better.7

Dr. Godet performed several other pelvic examinations after the 2006 Pelvic Mesh

Implant Surgery and, on May 22, 2006, just six weeks later, Dr. Godet found exposed

mesh.8 Dr. Godet informed Mary Rumbo that the pelvic mesh was protruding.9

Mary Rumbo testified that it was her understanding at the time that the mesh was

“wrapping around [her] urethra” and was “exposed down into [her] urethra.”10

      Mary Rumbo underwent multiple revision surgeries, the first of which was

performed by Dr. Godet on June 9, 2006.11 Mary Rumbo experienced the same

severe pain following the procedure.12 Dr. Godet performed a second revision

surgery in July of 2006.13 Again, this procedure did not relieve Mary Rumbo’s


4
  Mary Rumbo Dep.36:10–14. Mary Rumbo was deposed on August 8, 2019 and
responded to interrogatory questions.
5
  Mary Rumbo Dep. 36:22–24.
6
  Mary Rumbo Dep. 37:7–12.
7
  Dr. Godet Dep. 131:4–11.
8
  Dr. Godet Dep. 133:23–134:11.
9
  Dr. Godet Dep. 134:12–14.
10
   Mary Rumbo Dep. 39:3–9.
11
   Mary Rumbo Dep. 39:10–12.
12
   Mary Rumbo Dep. 39:13–40:9.
13
   Mary Rumbo Dep. 40:22–41:1.
                                        2
pain.14 Dr. Godet eventually diagnosed Mary Rumbo with interstitial cystitis.15 Dr.

Godet informed Mary Rumbo that she needed “someone that had more experience

with the mesh to try to get it removed.”16 Mary Rumbo moved from Alaska to Texas

in 2008.17 Mary Rumbo underwent another three mesh explant surgeries in Texas

as well as a variety of other surgical procedures, including insertion of a pain pump

and pudendal nerve block.18

      Mary Rumbo and Paul Rumbo testified that they saw television commercials

in 2009 from attorneys regarding pelvic mesh injuries.19 Paul Rumbo testified that

the advertisement instructed: “[I]f you are having [mesh-related] problems, call this

number.”20 Paul Rumbo also testified that he and Mary Rumbo knew that they

needed to contact a lawyer to assert a claim.21

      Rumbo filed this products liability action in Delaware Superior Court on April

27, 2013, claiming injuries allegedly caused by the AMS Pelvic Mesh. As noted,

the 2006 Pelvic Mesh Implant Surgery and several revision surgeries took place in



14
   Mary Rumbo Dep. 43:8–15.
15
   Mary Rumbo Dep. 46:19–47:15. Interstitial cystitis “occurred because of the
mesh and all the irritation and the surgeries that [she] had to have.” Mary Rumbo
Dep. 47:1–2.
16
   Mary Rumbo Dep. 44:14–45:7.
17
   Rumbo’s Fact Sheet § I ¶ 4.
18
   See Rumbo’s Fact Sheet § III ¶ 6.
19
   Mary Rumbo Dep. 121:22–122:15; Paul Rumbo Dep. 8:1–9:1.
20
   Paul Rumbo Dep. 8:25–9:1.
21
   Paul Rumbo Dep. 9:5–12; 12:1–21.
                                          3
Alaska and additional surgeries, including explant surgery, took place in Texas.

Mary Rumbo died in April 2020.22

                            STANDARD OF REVIEW

      The Court may grant summary judgment only where the moving party can

“show that there is no genuine issue as to any material fact and that the moving party

is entitled to judgment as a matter of law.”23 A genuine issue of material fact is one

that “may reasonably be resolved in favor of either party.”24 The moving party bears

the initial burden of proof and, once that is met, the burden shifts to the non-moving

party to show that a material issue of fact exists.25 At the motion for summary

judgment phase, the Court must view the facts “in the light most favorable to the

non-moving party.”26 Summary judgment is only appropriate if Rumbo’s claim

lacks evidentiary support such that no reasonable jury could find in Rumbo’s favor.27

“In the case of a motion for summary judgment based on a statute of limitations


22
   When scheduling oral argument on the motion for summary judgment, the Court
was informed by defense counsel that Mary Rumbo had died several months
previously. Plaintiffs’ counsel provided a satisfactory response to the Court’s
inquiry regarding why counsel had not informed the Court of this development.
Nevertheless, as of the date of this Memorandum Opinion, Plaintiffs’ counsel has
not substituted the Estate of Mary Rumbo as plaintiff.
23
   Super. Ct. Civ. R. 56(c).
24
   Moore v. Sizemore, 405 A.2d 679, 680–81 (Del. 1979).
25
   Id.
26
   Brzoska v. Olson, 668 A.2d 1355, 1364 (Del. 1995).
27
   See Hecksher v. Fairwinds Baptist Church, Inc., 115 A.3d 1187, 1200–05 (Del.
2015); Edmisten v. Greyhound Lines, Inc., 2012 WL 3264925, at *2 (Del. Aug. 13,
2012) (TABLE).
                                          4
defense, the Court must grant the motion if the record reveals that no genuine issue

of fact exists regarding the date on which the applicable statute of limitations began

to run, the date to which the statute of limitations may have been tolled, and the date

on which the plaintiff filed her complaint with the court.”28

                                      DISCUSSION

     A.      Delaware’s Borrowing Statute Mandates Application of Delaware’s
             Statute of Limitations in this Case

          “As a general rule, the law of the forum governs in matters relating to the

statute of limitations.”29       However, this general rule is modified in certain

circumstances by Delaware’s so-called “borrowing statute” which provides, in

pertinent part:

          Where a cause of action arises outside of this State, an action cannot be
          brought in a court of this State to enforce such cause of action after the
          expiration of whichever is shorter, the time limited by the law of this
          State, or the time limited by the law of the state or county where the
          cause of action arose, for bringing an action upon such cause of action.30

Under the borrowing statute, Delaware courts must apply the Delaware limitations

period if it is shorter than the limitations that might apply for other jurisdictions.

Moreover, “Delaware courts have uniformly held that when a complaint alleging a



28
   Burrell v. Astrazeneca LP, 2010 WL 3706584, at *2 (Del. Super. Sept. 20, 2010)
(citing McClements v. Kong, 820 A.2d 377, 381 (Del. Super. 2002)).
29
   Machala v. Boehringer Ingelheim Pharm., Inc., 2017 WL 2814728, at *3 (Del.
Super. June 29, 2017).
30
   10 Del. C. § 8121.
                                              5
cause of action that arose outside of Delaware is time-barred under the Delaware

statute of limitations, the Court need not conduct a choice of law analysis and may

apply the Delaware statute of limitations.”31 “Thus, if the claim fails under the

Delaware statute of limitations (with ‘accoutrements’), it is time barred as a matter

of law.”32

      Here, it is undisputed that none of Rumbo’s claims arose in Delaware.33 As

between the Delaware limitations period and the limitations periods in Alaska and

Texas, the borrowing statute mandates that the Court apply the shorter of the three




31
   Burrell, 2010 WL 3706584, at *4 (citing Elmer v. Tenneco Resins, Inc., 698 F.
Supp. 535, 539 (D. Del. 1988) (“Because Delaware’s borrowing statute requires the
Court to apply the shorter of the Delaware statute of limitations or the statute of
limitations of the state where the cause of action arose, and plaintiff’s claim is time
barred under Delaware law, further analysis of where the action arose and what
statute of limitations would apply there is unnecessary.”)).
32
   Id.
33
   While the parties dispute whether the cause of action arose in Alaska or Texas,
neither party argues the cause of action arose in Delaware.
                                          6
periods. Delaware,34 Alaska35 and Texas36 all have a limitations period of two years

for products liability. 37 In addition, each jurisdiction applies the discovery rule,

albeit with slight differences that are not significant on the facts of this case.38


34
   See 10 Del. C. § 8119. The Delaware statute provides:
       No action for the recovery of damages upon a claim for alleged personal
       injuries shall be brought after the expiration of 2 years from the date
       upon which it is claimed that such alleged injuries were sustained;
       subject, however, to the provisions of § 8127 [Alleged deficiencies in
       the construction of improvements to real property] of this title.
10 Del. C. § 8119.
35
   See ALASKA STAT. ANN. § 09.10.070. The Alaska statute provides:
       (a) Except as otherwise provided by law, a person may not bring an
       action . . . (2) for personal injury or death . . . unless the action is
       commenced within two years of the accrual of the cause of action.
ALASKA STAT. ANN. § 09.10.070.
36
   See TEX. CIV. PRAC. & REM. CODE. ANN. § 16.003. The Texas statute provides:
       (a) Except as provided by Sections 16.010 [Misappropriation of Trade
       Secrets], 16.0031 [Asbestos-Related or Silica-Related Injuries], and
       16.0045 [Limitations Period for Claims Arising from Certain
       Offenses], a person must bring suit for . . . personal injury. . . not later
       than two years after the day the cause of action accrues.
TEX. CIV. PRAC. & REM. CODE. ANN. § 16.003.
37
   Although a choice of law analysis is not necessary in this case, the Court reviewed
the applicable laws in Alaska and Texas to verify all three states implement the same,
or similar, fact-based inquiries into the date that a plaintiff is put on notice of a
potential claim. As stated, each jurisdiction has a two-year statute of limitations.
38
   See Morton v. Sky Nails, 884 A.2d 480, 481 (Del. 2005) (“Under the time of
discovery rule, the statute of limitations does not begin to run until a party knows or
has reason to know that he/she has been injured.”); Ranes & Shine, LLC v.
MacDonald Miller Alaska, Inc., 355 P.3d 503, 509 (Alaska 2015) (explaining that
the common law discovery rule tolls the statutory period until “the claimant
discovers or reasonably should have discovered, the existence of all elements
essential to the cause of action”); Moreno v. Sterling Drug, Inc., 787 S.W.2d 348,
351 (Tex. 1990) (“The discovery rule represents an exception to [the] general rule
of accrual” and when applied, “the rule operates to toll the running of the period of
limitations until the time that the plaintiff discovers, or through the exercise of
                                          7
Accordingly, even if this Court did not apply Delaware’s borrowing statute and

instead employed a choice of law analysis, the practical result of dismissal of this

lawsuit would be the same because Rumbo’s claims are time-barred regardless of

whether Delaware, Alaska or Texas law is applied.

      Rumbo’s reliance on decisions applying the borrowing statute is misplaced

because those decisions are not applicable here.39 The concerns raised in Saudi


reasonable care and diligence should discover, the nature of his injury.”). It is of
note that the discovery rule in Texas differs slightly in that Texas places the burden
on the defendant to negate the discovery rule. See Weaver v. Witt, 561 S.W.2d 792,
794 (Tex. 1977) (maintaining that the burden is on the movant “to negate the
pleading of the discovery rule by proving as a matter of law that there is no genuine
issue of fact concerning the time when the plaintiff discovered or should have
discovered the nature of the injury). However, this distinction does not come into
play because the discovery rule does not toll the statute of limitations in this case
regardless of which state law is applied.
39
   Specifically, Rumbo argues Delaware’s borrowing statute should not apply based
on the following cases: Bear Stearns Mortgage Funding Trust 2006-Sl1 v. EMC
Mortgage LLC, 2015 WL 139731 (Del. Ch. Jan. 12, 2015) and Furnari v. Wallpang,
2014 WL 1678419 (Del. Super. Apr. 16, 2014). In these cases, the court declined to
apply the borrowing statute, in part, based on a lack of evidence that the plaintiffs
engaged in forum shopping when selecting Delaware to litigate their claims. The
Court finds that these cases are both exceptional and distinguishable. Both the Bear
Stearns court and the Furnari court rely on the ruling by the Delaware Supreme
Court in Saudi Basic Industries Corp. v. Mobil Yanbu Petrochemical Co., 866 A.2d
1 (Del. 2005). In Saudi Basic, the plaintiff brought a declaratory judgment action
against defendants in Delaware. Saudi Basic, 866 A.2d at 6. Defendants then
asserted counterclaims in tort and for breach of contract. Id. In response, plaintiff
argued that the Delaware borrowing statute barred defendants’ counterclaims
because Delaware’s shorter limitations period applied. Id. at 13. The Saudi Basic
Court noted that applying Delaware’s borrowing statute would bar defendants’
claims despite the fact that defendants did not choose to litigate the claims in
Delaware. If defendants had brought their claims in Saudi Arabia, the claims would
not have been barred. Therefore, the Saudi Basic Court rejected the “literal
                                          8
Basic, Bear Stearns, or Furnari are not implicated in this case. This is not a case

where Rumbo was brought as a defendant to Delaware to litigate this action.

Moreover, Rumbo did not have to file this action in Delaware solely to assert

jurisdiction over AMS. Rumbo is a non-resident plaintiff who chose to file her

claims in Delaware.       Delaware’s borrowing statute requires application of

Delaware’s statute of limitations to Rumbo’s claims.40



construction” of the borrowing statute as applied to the counterclaims of the party
who did not choose Delaware as the forum. Id. at 16–17. The Court explained that
the borrowing statute was designed for the specific purpose of preventing a non-
resident plaintiff from “circumventing the shorter limitations period mandated by
the jurisdiction where the cause of action arose.” Id. at 17. Rather than subvert the
underlying purpose of the borrowing statute to deprive defendants of any forum to
assert their counterclaims, the Saudi Basic Court crafted an exception to the
borrowing statute to disallow plaintiff from avoiding counterclaims by choosing
Delaware as the forum. In Bear Stearns, the Court declined to apply the plain
language of the borrowing statute where the foreign limitations period was longer
than Delaware’s limitations period. Bear Sterns, 2015 WL 139731, at *9. The Court
in Furnari similarly declined to apply the plain language of the borrowing statute in
favor of a forum shopping exception. Furnari, 2014 WL 1678419, at *1. Thus, the
Furnari court preserved plaintiff’s claim when the plaintiff was forced, for
jurisdictional reasons, to file in Delaware. Id. at *5.
40
   See Machala, 2017 WL 2814728, at *5 (following the plain language of the
borrowing statute after analyzing Saudi Basic and Furnari); TrustCo Bank v.
Mathews, 2015 WL 295373, at *8 (Del. Ch. Jan. 22, 2015) (applying the borrowing
statute when a plaintiff’s cause of action arose out of state, irrespective of whether
the plaintiff is forum shopping, and further explaining that the application of Saudi
Basic was limited to instances where “an absurd outcome or result that subverts the
borrowing Statute’s fundamental purpose would otherwise occur”); Huffington v.
T.C. Grp., LLC, 2012 WL 1415930, at *9 (Del. Super. Apr. 18, 2012) (rejecting
plaintiff’s assertion that Saudi Basic created a broad ruling limiting the borrowing
statute to only those instances where the plaintiff seeks to avoid a jurisdiction with
a shorter limitations period).
                                          9
     B.      Rumbo’s Claims are Barred by Delaware’s Two-Year Statute of
             Limitations

          The borrowing statute requires that “the Court must first determine whether

[plaintiff’s] claims are time barred under the Delaware statute of limitations . . . . If

so, then no further analysis is necessary and the motion for summary judgment must

be granted.”41 The limitations period in Delaware for personal injury claims is two

years “from the date upon which it is claimed that such alleged injuries were

sustained.”42 “The two-year statute of limitations begins to run when the plaintiff

should have known about the injury in question.”43 When the “harmful effect first

manifested itself, and became ascertainable is a question of fact which is to be

determined on a case by case basis by the Trial Court.”44 “When either plaintiff’s

knowledge or the reasonableness of his [or her] actions are in dispute in the light of

conflicting evidence in the record the issue is best left to the jury. It is only when

the record is uncontroverted that the plaintiff ‘discovered’ his [or her] injury more

than two years prior to the filing of suit that summary judgment is appropriate.”45




41
   Burrell, 2010 WL 3706584, at *4.
42
   10 Del. C. § 8119.
43
   Dickens v. Taylor, 671 F. Supp. 2d 542, 547 (D. Del. 2009).
44
   In re Asbestos Litig., 673 A.2d 159, 163 (1996) (quoting Bendix Corp. v. Stagg,
486 A.2d 1150, 1153 (Del. 1984)).
45
   Id.
                                           10
“The moving party bears the burden of proving that a limitations period has lapsed

and that the claim is time-barred.”46

      Rumbo’s assertion that Rumbo did not and could not have discovered that her

injuries were related to AMS Pelvic Mesh are undermined by Rumbo’s “Fact

Sheet”47 in which Mary Rumbo stated that she knew “Immediately” and/or “One

week post operation” that her injuries were caused by the AMS Pelvic Mesh.48 In


46
   Machala, 2017 WL 2814728, at *6 (citing SPX Corp. v. Garda USA, Inc., 2012
WL 6841398, at *2 (Del. Super. Dec. 6, 2012)).
47
   The Fact Sheet is a document where Rumbo, who allegedly suffered injury
because of a pelvic mesh product, provides specific information under oath. The
answers contained in Rumbo’s completed Fact Sheet are considered the same as
answers provided in interrogatories. See Rumbo’s Fact Sheet.
48
   See Rumbo’s Fact Sheet § II ¶ 6.
       6. Do you claim that you suffered bodily injuries as a result of the
       implantation of any of the pelvic mesh products?
                     Yes
       If Yes:
       6.a. Describe the bodily injuries, including any emotional or
       psychological injuries, that you claim resulted from the implantation of
       the pelvic mesh product(s).
                     Erosion into bladder and vaginal wall. Severe pain; severe
                     muscle dysfunction; severe nerve damage. Constant
                     urinary tract infections and vaginal infections. Spasms in
                     bladder/vaginal wall and rectum
       6.b. When is the first time you experienced symptoms of any bodily
       injuries you claim in your lawsuit to have resulted from the pelvic mesh
       product(s)?
                     Two weeks post implantation
       6.c. When did you first attribute these bodily injuries to the pelvic mesh
       product(s)?
                     Immediately
       6.d. To the best of your knowledge and recollection, please state
       approximately when you first saw a health care provider for each of
                                        11
addition, Mary Rumbo and Paul Rumbo both testified in their depositions that they

saw television advertisements by lawyers in 2009 addressing personal injuries

caused by pelvic mesh. The record is closed as far as Mary Rumbo’s testimony is

concerned.49 There is no genuine issue of material fact regarding when Mary Rumbo

was on notice of a potential link between the AMS Pelvic Mesh and her injuries.

      As Mary Rumbo stated unequivocally in her deposition testimony, the AMS

Pelvic Mesh failed to relieve her symptoms and caused her pain “immediately” after

the 2006 Pelvic Mesh Implant Surgery. Moreover, Rumbo and her husband saw a

television advertisement in 2009, after which they determined they needed to contact

a lawyer to assert a claim. Even if 2006 was not the pivotal date for notice of a

potential claim, the 2009 television commercial put Rumbo on notice. Thus, the

claims set forth in the Complaint filed on April 27, 2013—at least 6 years after

surgery and more than 3 years after seeing the television advertisement—are time-

barred by a two-year statute of limitations.




       those bodily injuries you claim to have experienced relating to the
       pelvic mesh product(s)?
                    One week post operation
Rumbo’s Fact Sheet § II ¶ 6(a)–(d).
49
   As noted, Mary Rumbo passed away in April of 2020. Therefore, Mary Rumbo’s
testimony is limited to depositions, interrogatories and the answers contained in her
Fact Sheet.
49
   See Rumbo’s Fact Sheet § II ¶ 6.

                                          12
                                  CONCLUSION

      For the reasons set forth herein, Defendant American Medical Systems, Inc.

is entitled to judgment as a matter of law.

      NOW, THEREFORE, this 29 day of April 2021, Defendant’s Motion for

Summary Judgment is hereby GRANTED, and JUDGMENT is entered in

favor of Defendant American Medical Systems, Inc. and against Plaintiffs Mary

Rumbo and Paul Rumbo.

      IT IS SO ORDERED.


                                                                                                                                  Andrea L. Rocanelli
                                               ________ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ___ ________ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ____




                                               The Honorable Andrea L. Rocanelli




                                          13